Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
Claims 1-3 and 6-22 are currently pending in the application. Claims 3 and 6 remain withdrawn from consideration.
Claims 1-2 and 7-22 are currently under examination before the Office.
The rejections of record can be found in the previous Office action, dated November 16, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new grounds of rejection.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 10 and 20 recite the broad recitation of about 1 x 105 to about 1 x 107 cells, and the claims also recite about 1 x 106 to about 5 x 106 cells, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new grounds of rejection.

Claims 10 and 20 recite a composition comprising about 1 x 105 to about 1 x 107 cells, whereas the parent claims 1 and 18, respectively, recite a composition comprising about 1 x 106 to about 1 x 108 cells. The amounts of cells in the composition of the dependent claims are broader than what is permitted by their respective parent claims. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 7-22 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kurtzberg (Cytotherapy, 2015, 17(6), 803-815, cited in IDS) in view of Willing (US20060159666A1).
Applicant argues that Kurtzberg is not an enabling disclosure for the presently claimed invention. Specifically, Kurtzberg describes how to promote differentiation of DUOC-01 cell product from blood progenitors, which does not teach a method of treating a demyelinating condition.
Applicant’s arguments have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is withdrawn, and the following new grounds of rejection is hereby issued:

Claims 1-2 and 7-22 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kurtzberg (Cytotherapy, 2015, 17(6), 803-815, cited in IDS) in view of Willing (US20060159666A1) and Saha (Cytotherapy, Vol. 16, Iss. 4, Supplement, April 2014, S61-S62).

Kurtzberg discloses the DUOC-01 cell line, which expresses CD45, CD11b, CD14, CD16, CD206, CD163 and iNOS (page 808, right column). Kurtzberg also predicts that DUOC-01 cells can promote remyelination (page 813, left column, third paragraph).
Kurtzberg further teaches that DUOC-01 cells arise from hematopoietic myeloid progenitors or monocytes in cord blood (page 811, right column, first paragraph).
Kurtzberg further teaches that DUOC-01 cells express IL-6, which helps mediate remyelination of curpizone-induced lesions of the corpus collosum in mice, which is a model of multiple sclerosis (page 813, left column, second paragraph).
Kurtzberg further teaches that the DUOC-01 cell line does not include cells expressing CD3 (Figure 4D and page 808, right column, first paragraph).
Kurtzberg further teaches that after intrathecal administration of DUOC-01 in newborn, immuneincompetent DUOC cells persist in the brain and spinal cord (page 813, right column, first paragraph).
Kurtzberg further teaches that the DUOC-01 cell line is made by exposing cord blood mononuclear cells to platelet derived growth factor at 5 ng/mL, neurotrophin-3 at 1 ng/mL, vascular endothelial growth factor at 10 ng/mL, and triiodothyronine at 30 ng/mL (page 804, left column, third paragraph). Kurtzberg further teaches that this process includes 50% media exchange at days 7, 14, 17, and harvest at day 21 (Supplementary figure 1).
With regard to the kit of claims 18-22, the inclusion of non-functional printed matter, such as instructions, does not distinguish from the prior art. MPEP § 2112.02. As Kurtzberg teaches the above cell line, it therefore anticipates these claims.
While Kurtzberg does not explicitly teach that the DUOC-01 cell line overexpresses one or more of PDGFA, KITLG/SCF, IGF1, TREM2, MMP9, or MMP12 transcripts, the cell line of Kurtzberg is identical to the claimed cell line of the invention, and thus would have identical chemical properties. Therefore, Kurtzberg inherently teaches this limitation of claim 19.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
However, Kurtzberg does not teach a composition comprising a DUOC-01 cell product in a pharmaceutically acceptable carrier for the treatment of a demyelinating condition.
Saha teaches DUOC-01, derived from banked cord blood, for use in the treatment of CNS demyelination (page S61, right column, last paragraph). Saha further teaches that injection with 105 DUOC-01 cells significantly increases myelination and decreases gliosis and cellular infiltration in a cuprizone-fed mouse model compared to control (page S62, left column, first paragraph). 
Willing teaches the use of umbilical cord blood cells in a pharmaceutically acceptable form for the treatment of inflammatory conditions (abstract and para. 0023). Willing further teaches that said pharmaceutical compositions preferably comprise an effective number of human umbilical cord blood cells within the range of about 2 x 105 to about 8x1012 cells, in combination with a pharmaceutically acceptable carrier, additives, adjuncts or excipients, as appropriate (para. 0127). Willing also teaches that Ringer's lactate is an exemplary pharmaceutically acceptable carrier (para. 0126). Willing teaches that the preferred patient of the therapy is a human (para. 0099).
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Also see MPEP 2144.05. One of ordinary skill in the art would appreciate the amount of cells in the therapy could be adjusted to achieve optimum therapeutic efficacy and minimize undesirable side effects through routine experimentation. Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Kurtzberg and Willing to arrive at the claimed invention. The DUOC-O1 cell line was known in the art, as taught by Kurtzberg. Likewise, methods of administering cord blood cells with a pharmaceutically acceptable carrier were also known in the art, as taught by Willing. The teachings of Willing solve the problem of a pharmaceutically acceptable method with which to administer the cells of Kurtzberg for therapeutic purposes.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., using a known pharmaceutically acceptable carrier for cells with a known cell line to make a pharmaceutical composition) with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant's argument that referencing a curpizone-induced mouse study to be presented elsewhere does not provide one of skill in the art with an expectation of success at achieving the claimed method is not persuasive, as Applicant has previously argued that a cuprizone-induced demyelination mouse model has been widely used to study the mechanisms and cellular dynamics of remyelination in the corpus callosum region and is a preclinical model of multiple sclerosis in their arguments on May 10, 2021 (page 6, fourth paragraph). Additionally, Saha provides more suggestion that such a therapy would be effective.
Applicant further argues that the teachings of Willing cannot be combined with the teachings of Kurtzberg, as Willing only teaches human umbilical cord blood cells and not the DUOC-01 cell line. This argument is also not persuasive, as Willing is relied upon for teaching pharmaceutically acceptable forms of umbilical cord blood cells. Additionally, Kurtzberg teaches that DUOC-01 cells are manufactured from cord blood cells (page 803, right column, also see page 804, "Manufacturing DUOC-01"). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 7-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of copending Application No. 17/328,749 (reference application) in view of Willing (US20060159666A1). This is a new grounds of rejection.
The ‘749 application claims a method of treating a demyelinating condition in a subject in need thereof, the method comprising: administering to the subject a therapeutically effective amount of a DUOC-HC composition comprising a DUOC-01 cell product formulated in hydrocortisone (HC), wherein the DUOC-01 cell product comprises cells derived from cord blood mononuclear cells, wherein such cells express one or more of CD45, CD11b, CD14, CD16, CD206, CD163, Iba1, HLA-DR, TREM 2, and iNOS macrophage or microglia markers; and wherein such cells secrete IL-6 and IL-10 (claim 1).
The ‘749 application further claims intrathecal administration of the above composition (claim 5), dosages of about 1 x 105 to about 1 x 108 cells (claim 7), and kits for such (claims 15-20).
However, the ‘749 application does not claim a human subject. 
Willing teaches the use of umbilical cord blood cells in a pharmaceutically acceptable form for the treatment of inflammatory conditions (abstract and para. 0023). Willing further teaches that said pharmaceutical compositions preferably comprise an effective number of human umbilical cord blood cells within the range of about 2 x 105 to about 8x1012 cells, in combination with a pharmaceutically acceptable carrier, additives, adjuncts or excipients, as appropriate (para. 0127). Willing teaches that the preferred patient of the therapy is a human (para. 0099).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the ‘749 application and Willing to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both the ‘749 application and Willing are concerned with the use of cells derived from cord blood for the treatment of demyelinating conditions. A skilled artisan could apply the composition of the ‘749 application to a human patient by following the teachings of Willing, with no change in the function of the composition, yielding nothing more than predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 7-22 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/510,395.
Applicant's filing of a terminal disclaimer to the 16/510,395 application on October 18, 2021 has addressed this issue, and this rejection is thereby withdrawn.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644   

/DANIEL E KOLKER/            Supervisory Patent Examiner, Art Unit 1644